 356DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada,Local Union No. 98, AFL-CIO'and Joba ConstructionCo., Inc.and Local UnionNo. 1191,Laborers'International Union of NorthAmerica,AFL-CIO. Case 7-CD-272September28, 1972sites and facilities in the State of Michigan goods andmaterials valued in excess of $50,000 which weretransported to Michigan jobsites and facilities directlyfrom sources outside the State of Michigan. We findthat Joba Construction Co., Inc., is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of charges by Joba Construction Co., Inc.,herein called Employer, alleging that United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, Local Union No. 98, AFL-CIO, hereincalled Plumbers, violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity with anobject of forcing or requiring Employer to assign cer-tain work to plumbers rather than to employees repre-sented by Laborers' International Union of NorthAmerica, AFL-CIO, Local Union No. 1191, hereincalled Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Marc M. Pekay on June 12, 13, and14, 1972. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, briefs were filed byEmployer, Plumbers, and Laborers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs of theparties and the entire record in this case and herebymakes the following findings:I.THE BUSINESS OF THE EMPLOYERJoba Construction Co., Inc., a Michigan corpo-ration with its principal offices in Southgate, Michi-gan, is engaged in excavating work, including the un-loading and laying of prestressed concrete cylindricalpipe. During the past year, it has received at its job-1The name of the Union appears as amended at the hearing.If.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Plumbers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and FactsThe dispute involves the unloading and laying ofprestressed concrete cylindrical pipe on the returnsludge section of a pollution control facility beingbuilt by the Detroit Metropolitan Water Board at9300 West Jefferson, in Detroit, Michigan. In January1970 C & C Bohrer, Inc., hereinafter Bohrer,a generalcontractor on the project, subcontracted contractsnumbered PC 233 and PC 254 to the Employer. Thosecontracts called for performance of the work de-scribed above on the return sludge sectionand similarwork on other sections of the project, as well as theexcavation of ditches in preparation for such work.Employer is a party to a collective-bargainingagreement with Laborers.2 In accordance with theprovisions of the collective-bargaining contract Em-ployer assigned the work covered by PC 233 and 254to the Laborers.3Bohrer is a party to a collective-bargaining agree-ment with the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, herein calledU.A. Plumbers is not a party to any contract withBohrer or Employer.From January 1970 through January 1972, Em-ployer used laborers to excavate ditches and to unloadand lay prestressed concrete cylindrical pipe at thejobsite.In lateJanuary or early February 1972,Plumbers established a picket line at the facility with2The agreement, effective October 1,1970, expires on September 1, 1973.3Art XIX,par 1, of the collective-bargaining agreement states that:ThisAgreement shall govern all open cut construction work whichany Contractorperforms in the State of Michigan and which comeswithin the jurisdiction of theUnion.Open cut construction work shallbe construed to mean work which requires the excavation of earthincluding industrial, commercial and residential building site excavationand preparation,land balancing,grading,paving,sewers, utilities andimprovements,retention, oxidation and flocculation facilities,and alsoincluding but not linuted to underground piping, conduits,and all workincidental thereto and general excavation.199 NLRB No. 57 PLUMBERS,LOCAL 98357signs which stated, "Joba not paying fringes and wag-es to Plumbers 98."These were later removed andreplaced by signs reading, "C & C Bohrerin violationof U.A.agreement."The picketing had the effect ofstopping work at the jobsite until on or about Feb-ruary 9, 1972. On thatdate Plumbers met with Bohrer.Itwas agreed at that meeting,attendedby RobertO'Keefe and Richard Wiseman,vice presidents ofBohrer,Mr. Domas,the International representativeof Plumbers,and Mike Walker,business agent forPlumbers,that Bohrer would assign the installation ofpipe on the return sludge section to the Plumbers.Employer was not present at the meeting and was nota party tothe agreement.The first pipe for thereturn sludge section ar-rived on orabout May 4, 1972.Employer was calledby Bohrer's project manager,Graham,and told not tounload the pipe with laborers.Employer's president,Wyke,and Employer's vice president and general su-perintendent,Drozdowski,then held a meeting at thejobsite with Ohanessian,Plumbers steward at the site.They were informed by Ohanessian that if laborerswere used to unload and install the return sludge pipe,Plumbers would picket and strike.The following daya meeting was held between the Employer'and busi-ness agents and stewards of both unions.Employerwas again told at this meeting by Walker or Ohanes-sian that if laborers were used,Plumbers would haveto put up a picket line and strike.The business agentfor the Plumbers,Walker, denied making such athreat.Following this meeting the instant charge wasfiled with the Board.Threeloads of pipe destined for the return sludgesection arrived on May 16, 17, or 18, whereupon Em-ployer was again told by Graham not to unload withlaborers because Plumbers would strike.When labor-ers began unloading the pipe that afternoon,Walkerstarted picketing with a sign which said"C & C Bohr-er in violationof U.A.contract."The following daypicketing was continuedby theplumbers for approxi-mately 3 hours. Based upon the latter activity thecharge was amended on May19, 1972.A petition for an injunction under Section 10(1)of the National Labor Relations Act was filed in theUnited States District Court for the Eastern DistrictofMichigan on May 22, 1972. On June1,1972, aStipulation and Order,approved by the court, wasentered into whereby Plumbers agreed to refrain fromfurther picketing.At thetime of the hearing in thecase,work on the return sludge lines had been discon-tinued pending our Decision and Determination ofDispute.B.Work in DisputeThe disputed work involves the unloading andlaying of prestressed concrete cylindrical pipe on thereturn sludge section of the pollution control facilitydescribed above. The process of unloading and layingpipe, as performed by a crew of five laborers up to thetime of the dispute, involves a series of maneuvers.After a large crane helps to move the pipe from atruck onto the ground, digging is performed under thepipe and a sling cable is placed around the pipe. In themeantime the hole where the pipe is to be laid isgraded and compacted to the proper grade with slaterockfill.The pipe is then lowered by the crane butguided by the men, who place a rubber gasket into aspecial groove on the spigot (male) end of the pipe. Abeam is then placed across the end of the pipe andconnected to the cables of a hand winch in the pipe.The men operating the winch pull the pipe into posi-tion so that the bell (female) and spigot joint interlockwhile still supported by the crane. A burlap diaper isthen placed around the joint and the joint is sealedfrom inside and outside with a concrete grout. Finally,stone is placed by shovel for backfill and is handcompacted.C. Contentions of the PartiesThe general contractor, Bohrer, is, as notedabove, a signatory to the U.A. national agreement.Plumbers contends that when Bohrer entered into thesubcontract with Employer calling for,inter aka,theunloading and laying of prestressed concrete cylindri-cal pipe on the return sludge section of the pollutioncontrol facility, and Employer, in turn, assigned thepipelaying work to its employees who are members ofLaborers, this was a breach by Bohrer of the nationalagreement between Bohrer and U.A. It was in aneffort to enforce this agreement and to publicize thebreach thereof, statesPlumbers, that it picketed. TheUnion further states that it made no demands of Em-ployer to assign the work to members of Plumbers.Thus, it asserts that its argument was with Bohrer andnot Employer, that this did not involve competingclaims of rival groups of employees for work, and thatthere is, therefore, no jurisdictional dispute.Employer and Laborers, on the other hand, con-tend that Plumbers actions were clearly directed atforcing the disputed work to be assigned to employeesrepresented by Plumbers. Employer and- Laborersfurther contend that the contracts (PC 233 and 254)clearly reserve to Employer the right to supply thenecessary labor with which to complete its contractualobligations; that Employer's contract with Laborersclearly assigns this type of work to employees repre-sented by Laborers; that Employer's assignment ofthe work to employees represented by Laborers isconsistent with Employer's past practice, and with anindustry norm of more than 15 years; thatthe assign- 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDment made by Employer is more economical than anassignment of the work to employees represented byPlumbers would have been; that employees repre-sented by Laborers possess skill and experience,which employees represented by Plumbers lack, inlaying this type of pipe, in grading, in directing thecrane, and in grouting; and finally, that neither Em-ployer nor Laborers is subject to any agreement forthe voluntary adjustment of this dispute, such as theNational Joint Board.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmustbe satisfied that there is reasonable cause tobelieve thatSection 8(b)(4)(D) has been violated andthat the parties have not agreed on methods for thevoluntary adjustment of the dispute.The record shows that in late January or thebeginning of February 1972, Plumbers established apicket line with signs directed against Employer's fail-ure to pay wages and benefits to Plumbers. Later thiswas replaced with signs stating "C & C Bohrer inviolation of U.A. contract." This conduct effectivelyshut down much of the work on the jobsite. While anagreementwas reached on February 9, 1972, betweenPlumbers and Bohrer with regard to the disputedwork, Employer was not a party to this agreement.The record further shows that in early May 1972threats were made by agents of Plumbers to picketand strike if the disputed work was done by employ-ees representedby Laborers. About 2 weeks later,when laborers unloaded pipe destined for the returnsludge section,Plumbers struck and temporarily in-terrupted work at the jobsite.While Plumbers contends that its picketing wasdirected solely against Bohrer's alleged breach of theU.A. contract, we find reasonable cause to believe,under all thecircumstancesdescribed above, that anobject of Plumbers' conduct was to force or requireEmployer to change the work assignment by hiringemployees represented by Plumbers to perform thedisputed work, rather than retain laborers.The record shows that the Employer is not a partyto an agreed-upon method for the voluntary adjust-ment of jurisdictional disputes. We therefore find thatat the time of the instant dispute there did not existany agreed-upon method for the voluntary adjust-ment of the dispute to which all parties herein werebound.Based on the entire record we find that there isreasonable cause to believe that a violation of Section8(b)(4)(D) of the Act has occurred and that the dis-pute is properly before the Board for determinationunder Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved here-in has been certified by the Board as the collective-bargaining representative for a unit of Employer'semployees.As previously noted, Employer and Laborers areparties to a contract which provides that Laborersshallhave jurisdiction over opencut constructionwork. While U.A. and Bohrer are parties to a collec-tive-bargaining agreement, Plumbers is not a party toany collective-bargaining agreement with Bohrer orEmployer.We find that the contractual agreement betweenLaborers and Employer favors award of the disputedwork to laborers.2.Company and industrypracticeThe record indicates that it has been the areapractice to have laborers perform opencut construc-tion work of the type in dispute here, with the plum-bers performing work within the curtilage of thebuilding. One of the Respondent's witnesses, a jour-neymen plumber, admitted this customary divisionwhen he stated that excavating contractors, includingEmployer, used laborers in the open field up to 5 feetfrom the building line, while plumbers perform theirwork within the building.The record also indicates that for many years ithas been Employer's practice in jobs of this type, andin other opencut construction work, to employ onlylaborers.Thus, Employer's past practice and areapractice in the industry are factors supporting anaward to employees of Employer represented by La-borers.3.Relative skillsThe skills required to perform the disputed workappear to be traditional skills of laborers, includinggrading the ground to proper density so that the pipewill be securely set, directing the crane operators tolower the pipe, and grouting (sealing) the ends of thepipe. In addition, unlike plumbers who customarilywork on cast iron and steel pipe which is lighter thanconcrete pipe and installed at depths of up to 6 feet,laborers are experienced in installing prestressed con-crete cylindrical pipe at depths of up to 25 feet. Final-ly, the record reveals that if plumbers were used to PLUMBERS,LOCAL 98359install the prestressed concretecylindrical pipe, acomposite crew of laborers and plumberswould berequired,since plumbers lack the requisiteskills toperform the entire installation.Thus,relative skillswould favoran award ofthe disputed work to em-ployees ofEmployer representedby Laborers.4.Efficiency and economy of operationThe factors of efficiency and economy favor as-signment of the disputed work to employees repre-sented by Laborers. Thus, the record indicates thatlaborers are able to install 250 to 400 feet of the con-crete pipe per day,while the record indicates thatplumbers can install a much smaller amount. A cru-cial factor in the work is the high hourly equipmentcost which necessitates Employer's reliance on thespeedier laborers.Thus,Employer can perform moreeconomically by assigning the work to employees rep-resented by Laborers.ConclusionsOn all the evidence, we determine the instantjurisdictional dispute in favor of laborers and findlaborers represented by Laborers, rather than theplumbers representedby Local 98,Plumbers, are enti-tled to perform the work of unloading and layingprestressed concrete cylindrical pipe on the returnsludge section of the pollution control facility of theDetroit Metropolitan Water Board, 9300 West Jeffer-son, Detroit,Michigan.Company and area practice,the collective-bargaining agreement,efficiency andeconomy of operation;and the skills involved favorthis result.Our present determination to award thework to the employees who are representedby Labor-ers, but not to that Union or its members, is limitedto the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board makes the fol-lowing Determination of Dispute:1.Employees of Joba Construction Co., Inc.,who are currently representedby Laborers'Interna-tional Union of North America, AFL-CIO, Local Un-ion No. 1191, are entitled to perform the work ofunloading and laying prestressed concrete cylindricalpipe on the return sludge section of the pollution con-trol facility of the Detroit Metropolitan Water Board,9300 West Jefferson,Detroit,Michigan.2.United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the UnitedStates andCanada, Local Union No.98, AFL-CIO, is not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or require JobaConstruction Co., Inc.,to assignsuch disputed workto plumbers represented by the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Can-ada, Local Union No. 98.3.Within 10 days from the date of this Decisionand Determination of Dispute,United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Can-ada, Local Union No. 98, AFL-CIO, shall notify theRegional Director for Region 7 in writing,whether ornot it will refrain from forcing or requiring Joba Con-struction Co., Inc.,by means proscribed in Section8(b)(4)(D),to assign the disputed work to its membersrather than to employees represented by Laborers.